DETAILED ACTION
Notices to Applicant
This communication is a Final Office Action on the merits. Claims 1-4, 6-14, and 16-20 as filed 09/29/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2019/0163875 A1 (hereinafter “Allen et al.”) in view of U.S. Patent Application Pub. No. 2020/0027554 A1 (hereinafter “Boroczksy et al.”), U.S. Patent Application Pub. No 2020/0381107 A1 (hereinafter “Lowry et al.), and U.S. Patent Application Pub. No. 2020/0097900 A1 (hereinafter “Kibbey et al.).
RE: Claim 1 (Currently Amended) Allen et al. teaches the claimed: 
1. (Currently Amended). A system for generating an object prioritization list for physical transfer, the system comprising: a computing device, wherein the computing device is further configured to: receive a biological extraction of a user ((Allen et al., [0007]) (a data processing system including a processor and at least one memory; ingesting, by the cognitive medical system, a corpus of medical content wherein the medical content comprises references to medical entities));
determine, using the biological extraction […], a plurality of urgency metrics, wherein determining the plurality of urgency metrics further comprises: training an urgency machine-learning model with training data that includes a plurality of entries wherein each entry correlates biological extraction data to metrics of urgency of object-addressable maladies ((Allen et al., [0023], [0030], [0035]) (disease i.e. malady such as lung cancer and attribute type i.e. urgency metric such as tumor size; training and tuning of the cognitive system may be required and may be performed using machine learning based on user feedback or the clustering approach to provide a high-performance baseline from which this additional training and tuning may be performed; the cognitive system may use a training phase to learn which features (attributes) or combinations of features (attributes), are best at predicting the right response or answers for different types of requests)); and 
determining the plurality of urgency metrics as a function of the urgency machine-learning model ((Allen et al. [0024], [0025], [0030]) (performing attribute value differentiation for text using machine learning)); 
order, using a first ranking machine-learning process, a plurality of candidate objects as a function of the plurality of urgency metrics ((Allen et al., [0007], [0039]) (the method comprises running, by the entity differentiation component, the ordered set of entity differentiation algorithms, in order, on the plurality of annotations for the attributes to generate a ranked list of medical entity attribute values corresponding to the annotations in the plurality of annotations; the machine learning based model implemented by the entity differentiation engine may then be used to select from a ranked list of annotations, i.e. the entities, their attributes, and their values to drive the cognitive operation performed by the cognitive system, e.g., may provide the selected annotations and attribute values to drive a treatment recommendation performed by a cognitive treatment recommendation system)).
Allen et al. fails to explicitly teach, but Boroczky et al. teaches the claimed:
identify at least a co-morbidity datum as a function of the biological extraction […] determine, using the biological extraction and the at least a co-morbidity datum […] ((Boroczky et al., [0016]) (machine learning-based algorithms require datasets of a large number of patients with specific conditions to ensure that a model will maintain its performance on unseen patient populations; to ensure generalizability for a machine learning-based solution, patients in the training dataset should cover variability on various patient characteristics, e.g. race, gender, age, medical history, family history, clinical risk factors, co-morbidities, different levels of a certain conditions, or the like)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the machine-learning solutions comprising large datasets of various patient characteristics including co-morbidities as taught by Boroczky et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. with the motivation of simulating patients for developing artificial intelligence based medical solutions for decision support where human experts require assistance in retrieving and analyzing information (Boroczky et al., [0001]-[0002]).
Allen et al. and Boroczky et al. fail to explicitly teach, but Lowery et al. teaches the claimed:
generate an object prioritization list as a function of a prioritization machine-learning model, wherein the prioritization machine-learning model inputs a utility ordering of the plurality of candidate objects and outputs the plurality of candidate objects in a prioritized ordering ((Lowry et al., [0053]) (AI and machine learning software utilizes an algorithm to further rank the item and prioritize its procurement; the formula accounts for the acuity of the product in patient care as well as logistical and financial considerations; a less acute item might be sourced taking two days in transit versus a same-day delivery of a very critical item)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine-learning solutions comprising large datasets of various patient characteristics including co-morbidities as taught by Boroczky et al. with the motivation of optimizing the management of healthcare resources for critical and high-acuity patients (Lowry et al., [0008]).
Allen et al., Boroczky et al., and Lowry et al. fail to explicitly teach, but Kibbey et al. teaches the claimed:  
wherein generating the object prioritization list further comprises: searching for a plurality of physical transfer modes from the plurality of candidate objects ((Kibbey et al., [0087]) (All active orders with details including delivery information (Driver ID, initial ETA, and current ETA) as well as order details (Order ID, delivery address and items/quantities) can be listed on the GUI; list of drivers with a summary of driver's status at the top section of the GUI, optionally indicating the number of drivers on shift and the number of drivers under batch and/or dynamic delivery modes));
generating a plurality of reliability metrics for each mode of the plurality of physical transfer modes with each of the plurality of candidate objects ((Kibbey et al., [0057]) (the dynamic delivery model is automatically applied if the system and methods find a driver in the dynamic deliver model and can provide the specific combination of regulated products in his inventory case)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the searching for delivery modes through listing drivers indicating the number of drivers on batch and/or dynamic delivery modes, which indicate delivery model metrics for the inventory as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 2 (Original) Allen et al., Boroczky et al., Lowery et al, and Kibbey et al. teach the claimed: 
2.  (Original) The system of claim 1, wherein ordering the plurality of candidate objects further comprises identifying, using the plurality of urgency metrics and a constituent machine-learning process, a plurality of candidate objects ((Allen et al., [0099]) (based on the request and the patient attributes, the healthcare cognitive system may retrieve data, generate candidate treatment recommendations (or answers to the input question) and score these candidate treatment recommendations based on supporting evidence found in the data sources)).
RE: Claim 3 (Previously Presented) Allen et al., Boroczky et al., Lowery et al, and Kibbey et al. teach the claimed: 
3. The system of claim 1, wherein generating the object prioritization list further comprises: querying a plurality of providers for the plurality of candidate objects, wherein retrieving further comprises generating a plurality of provider identifiers for the plurality of providers ((Allen et al. [0099], [0117]) (using a QA pipeline type processing as described herein, to parse the request and patient attributes to determine what is being requested and the criteria upon which the request is to be generated as identified by the patient attributes, and may perform various operations for generating queries that are sent to the data sources to retrieve data, generate candidate treatment recommendations; provide a goal and patient attribute to the cognitive healthcare system wherein the goal identifies a business goal of the request form the client, such as treatment recommendations, etc. and various goals and associated algorithms)).
Allen et al., Boroczky et al., and Lowry et al. fail to explicitly teach, but Kibbey et al. teaches the claimed:  
generating, using the plurality of provider identifiers, a plurality of utility metrics for the plurality of candidate objects ((Kibbey et al., [0095]) (generate quantity of product, unit of measure, and price of the product in association with a license number of a retail partner)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating of associated product information from a provider as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 4 (Currently Amended) Allen et al., Boroczky et al., Lowery et al, and Kibbey et al. teach the claimed: 
4. The system of claim 1, wherein generating the object prioritization list further comprises: as a function of the plurality of physical transfer modes ((Kibbey et al., [0086]) (selecting individual depot(s) can filter the driver list down to that/those depot(s))). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating of delivery modes for all active orders and filtering as a function of a delivery mode as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 6 (Original) Allen et al., Boroczky et al., Lowery et al, and Kibbey et al. teach the claimed: 
6. (Original) The system of claim 1, wherein generating the object prioritization list further comprises using a third ranking machine-learning process to generate a utility ordering of the plurality of physical transfer modes as a function of the plurality of reliability metrics and the plurality of urgency ordering ((Kibbey et al., [0043], [0061]) (the driver selection can be optimized for one or more of: driver geo-distribution (to lower the average ETA for all customers); preferred customers subscribing to the service; delivery costs; future case utility ( e.g., ranking drivers such that filling the current order from a given driver does not deplete their inventory disproportionality vs. other drivers so the chosen driver's case has better future utility compared to others) i.e. ranking based on utility metrics; In some embodiments, the ranked list of products is determined by a machine learning process. In some embodiments, the upper and the lower case quantity bound for each product is determined by a machine learning process. In some embodiments, the affinity matrix is generated by a machine learning process)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ranking of using machine learning while utilizing metrics for regulated products, preferred customer information, delivery costs, etc. as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 7 (Previously Presented) Allen et al., Boroczky et al., Lowery et al, and Kibbey et al. teach the claimed: 
7. The system of claim 1, wherein generating the object prioritization list using a prioritization machine-learning process further comprises: generating an objective function of the plurality of candidate object prioritizations as a function of a plurality of constraints, wherein minimizing the objective function minimizes the time of physical transfer of the plurality of candidate objects as a function of object priority ((Kibbey et al., [0005], [0061]) (the systems and methods use machine learning and/or other mathematical techniques to determine the least expensive matching between delivery orders and drivers who can fulfill these orders; the least expensive matching refers to financial cost, e.g., driver mileage and time, and also customer experience cost due to longer delivery times and less accurate estimated time of arrivals; the driver is selected based on available inventory and location to minimize the ETA by selecting the nearest available driver to deliver the customer's order)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the minimizing delivery time using machine learning techniques for matching orders with delivery modes and delivery times as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 8 (Previously Presented) Allen et al., Boroczky et al., Lowry et al., and Kibbey et al. teach the claimed:
8. The system of claim 7, wherein the computing device selects the object prioritization list that minimizes the time of physical transfer of the plurality of candidate objects as a function of object priority ((Kibbey et al., [0007], [0127]) (determining an anchor order with high delivery priority and grouping one or more orders with the anchor order such that each or one or more orders are grouped based on delivery time from the delivery address of that order to the delivery address of the batch order; orders are prioritized based on customers expected delivery time)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the minimizing delivery time considering orders of high priority as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 9 (Original) Allen et al., Boroczky et al., Lowery et al, and Kibbey et al. teach the claimed: 
9. (Original) The system of claim 1, wherein the object prioritization list includes generating a representation of an object prioritization queue and a provider for each object the via a graphical user interface ((Kibbey et al., [0143]) (output data can be outputted to a GUI device associated with a user, depot, dispensary, driver, customer, etc.; output data can include information relating to orders, such as a delivery mode (batch or dynamic), and/or estimate time of arrival for an order. In some embodiments, output data can include information relating to drivers, such as deliveries included with a driver queue/manifest, and/or the next destination and route for the driver)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the graphical user interface for displaying a queue of order information and deliveries as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 10 (Original) Allen et al., Boroczky et al., Lowry et al., and Kibbey et al. teach the claimed:
10. (Original) The system of claim 9, wherein generating the representation via the graphical user interface of the object prioritization list includes a physical transfer mode for each object and a physical transfer time ((Kibbey et al., [0143]) (output data can be outputted to a GUI device associated with a user, depot, dispensary, driver, customer, etc.; output data can include information relating to orders, such as a delivery mode (batch or dynamic), and/or estimate time of arrival for an order. In some embodiments, output data can include information relating to drivers, such as deliveries included with a driver queue/manifest, and/or the next destination and route for the driver)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the graphical user interface for displaying a queue of order information and deliveries including drivers, estimated time of arrival, etc. as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 11 (Currently Amended) Allen et al. teaches the claimed: 
11. (Currently Amended) A method for generating an object prioritization list for physical transfer, the method comprising: receiving, by a computing device, a biological extraction of a user,  ((Allen et al., [0007]) (a data processing system including a processor and at least one memory; ingesting, by the cognitive medical system, a corpus of medical content wherein the medical content comprises references to medical entities)); 
determining, by the computing device, using the biological extraction, a plurality of urgency metrics, wherein determining the plurality of urgency metrics further comprises: training an urgency machine-learning model with training data that includes a plurality of entries wherein each entry correlates biological extraction data to metrics of urgency of object-addressable maladies ((Allen et al., [0023], [0030], [0035]) (disease i.e. malady such as lung cancer and attribute type i.e. urgency metric such as tumor size; training and tuning of the cognitive system may be required and may be performed using machine learning based on user feedback or the clustering approach to provide a high-performance baseline from which this additional training and tuning may be performed; the cognitive system may use a training phase to learn which features (attributes) or combinations of features (attributes), are best at predicting the right response or answers for different types of requests)); and 
determining the plurality of urgency metrics as a function of the urgency machine- learning model ((Allen et al. [0024], [0025], [0030]) (performing attribute value differentiation for text using machine learning));
ordering, by the computing device, using a first ranking machine-learning process, a plurality of candidate objects as a function of the plurality of urgency metrics ((Allen et al., [0007], [0039]) (the method comprises running, by the entity differentiation component, the ordered set of entity differentiation algorithms, in order, on the plurality of annotations for the attributes to generate a ranked list of medical entity attribute values corresponding to the annotations in the plurality of annotations; the machine learning based model implemented by the entity differentiation engine may then be used to select from a ranked list of annotations, i.e. the entities, their attributes, and their values to drive the cognitive operation performed by the cognitive system, e.g., may provide the selected annotations and attribute values to drive a treatment recommendation performed by a cognitive treatment recommendation system)).
Allen et al. fails to explicitly teach, but Boroczky et al. teaches the claimed:
identifying, by the computing device, at least a co-morbidity datum as a function of the biological extraction […] determine, by the computing device, using the biological extraction and the at least a co-morbidity datum […] ((Boroczky et al., [0016]) (machine learning-based algorithms require datasets of a large number of patients with specific conditions to ensure that a model will maintain its performance on unseen patient populations; to ensure generalizability for a machine learning-based solution, patients in the training dataset should cover variability on various patient characteristics, e.g. race, gender, age, medical history, family history, clinical risk factors, co-morbidities, different levels of a certain conditions, or the like)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the machine-learning solutions comprising large datasets of various patient characteristics including co-morbidities as taught by Boroczky et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. with the motivation of simulating patients for developing artificial intelligence based medical solutions for decision support where human experts require assistance in retrieving and analyzing information (Boroczky et al., [0001]-[0002]).
Allen et al. and Boroczky et al. fail to explicitly teach, but Lowery et al. teaches the claimed:
generating, by the computing device, an object prioritization list as a function of a prioritization machine-learning model, wherein the prioritization machine-learning model inputs a utility ordering of the plurality of candidate objects and outputs the plurality of candidate objects in a prioritized ordering ((Lowry et al., [0053]) (AI and machine learning software utilizes an algorithm to further rank the item and prioritize its procurement; the formula accounts for the acuity of the product in patient care as well as logistical and financial considerations; a less acute item might be sourced taking two days in transit versus a same-day delivery of a very critical item)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine-learning solutions comprising large datasets of various patient characteristics including co-morbidities as taught by Boroczky et al. with the motivation of optimizing the management of healthcare resources for critical and high-acuity patients (Lowry et al., [0008]).
Allen et al., Boroczky et al., and Lowry et al. fail to explicitly teach, but Kibbey et al. teaches the claimed:  
wherein generating the object prioritization list further comprises: searching for a plurality of physical transfer modes from the plurality of candidate objects ((Kibbey et al., [0087]) (All active orders with details including delivery information (Driver ID, initial ETA, and current ETA) as well as order details (Order ID, delivery address and items/quantities) can be listed on the GUI; list of drivers with a summary of driver's status at the top section of the GUI, optionally indicating the number of drivers on shift and the number of drivers under batch and/or dynamic delivery modes));
generating a plurality of reliability metrics for each mode of the plurality of physical transfer modes with each of the plurality of candidate objects ((Kibbey et al., [0057]) (the dynamic delivery model is automatically applied if the system and methods find a driver in the dynamic deliver model and can provide the specific combination of regulated products in his inventory case)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the searching for delivery modes through listing drivers indicating the number of drivers on batch and/or dynamic delivery modes, which indicate delivery model metrics for the inventory as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 12 (Original) Allen et al., Boroczky et al., and Lowery et al. teach the claimed: 
12. (Original) The method of claim 11, wherein ordering the plurality of candidate objects further comprises identifying, using the plurality of urgency metrics and a constituent machine- learning process, a plurality of candidate objects ((Allen et al., [0099]) (based on the request and the patient attributes, the healthcare cognitive system may retrieve data, generate candidate treatment recommendations (or answers to the input question) and score these candidate treatment recommendations based on supporting evidence found in the data sources)).
RE: Claim 13 (Previously Presented) Allen et al., Boroczky et al., and Lowery et al. teach the claimed: 
13. The method of claim 11, wherein generating the object prioritization list further comprises: querying a plurality of providers for the plurality of candidate objects, wherein retrieving further comprises generating a plurality of provider identifiers for the plurality of providers ((Allen et al. [0099], [0117]) (using a QA pipeline type processing as described herein, to parse the request and patient attributes to determine what is being requested and the criteria upon which the request is to be generated as identified by the patient attributes, and may perform various operations for generating queries that are sent to the data sources to retrieve data, generate candidate treatment recommendations; provide a goal and patient attribute to the cognitive healthcare system wherein the goal identifies a business goal of the request form the client, such as treatment recommendations, etc. and various goals and associated algorithms)).
Allen et al., Boroczky et al., and Lowry et al. fail to explicitly teach, but Kibbey et al. teaches the claimed:  
generating, using the plurality of provider identifiers, a plurality of utility metrics for the plurality of candidate objects ((Kibbey et al., [0095]) (generate quantity of product, unit of measure, and price of the product in association with a license number of a retail partner)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating of associated product information from a provider as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 14 (Previously Presented) Allen et al., Boroczky et al., Lowery et al, and Kibbey et al. teach the claimed: 
14. The method of claim 11, wherein generating the object prioritization list further comprises: ((Kibbey et al., [0086]) (selecting individual depot(s) can filter the driver list down to that/those depot(s))). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating of delivery modes for all active orders and filtering as a function of a delivery mode as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 15 (Previously Presented) Allen et al., Boroczky et al., Lowry et al., and Kibbey et al. teach the claimed:
15. The method of claim 14 further comprising: generating a plurality of reliability metrics for each combination of the plurality of physical transfer models with each of the plurality of candidate objects ((Kibbey et al., [0057]) (the dynamic delivery model is automatically applied if the system and methods find a driver in the dynamic deliver model and can provide the specific combination of regulated products in his inventory case)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating a dynamic delivery model for regulated products i.e. reliability metric vs unregulated products, for each specific combination of regulated products and delivery mode as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 16 (Original) Allen et al., Boroczky et al., Lowery et al, and Kibbey et al. teach the claimed: 
16. (Original) The method of claim 11, wherein generating the object prioritization list further comprises using a third ranking machine-learning process to generate a utility ordering of the plurality of physical transfer modes as a function of the plurality of reliability metrics and the plurality of urgency ordering ((Kibbey et al., [0043], [0061]) (the driver selection can be optimized for one or more of: driver geo-distribution (to lower the average ETA for all customers); preferred customers subscribing to the service; delivery costs; future case utility ( e.g., ranking drivers such that filling the current order from a given driver does not deplete their inventory disproportionality vs. other drivers so the chosen driver's case has better future utility compared to others) i.e. ranking based on utility metrics; In some embodiments, the ranked list of products is determined by a machine learning process. In some embodiments, the upper and the lower case quantity bound for each product is determined by a machine learning process. In some embodiments, the affinity matrix is generated by a machine learning process)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ranking of using machine learning while utilizing metrics for regulated products, preferred customer information, delivery costs, etc. as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al., the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. and with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 17 (Previously Presented) Allen et al., Boroczky et al., Lowery et al, and Kibbey et al. teach the claimed: 
17. The method of claim 11, wherein generating the object prioritization list using a prioritization machine-learning process further comprises: generating an objective function of the plurality of candidate object prioritizations as a function of a plurality of constraints, wherein minimizing the objective function minimizes the time of physical transfer of the plurality of candidate objects as a function of object priority ((Kibbey et al., [0005], [0061]) (the systems and methods use machine learning and/or other mathematical techniques to determine the least expensive matching between delivery orders and drivers who can fulfill these orders; the least expensive matching refers to financial cost, e.g., driver mileage and time, and also customer experience cost due to longer delivery times and less accurate estimated time of arrivals; the driver is selected based on available inventory and location to minimize the ETA by selecting the nearest available driver to deliver the customer's order)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the minimizing delivery time using machine learning techniques for matching orders with delivery modes and delivery times as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 18 (Previously Presented) Allen et al., Boroczky et al., Lowry et al., and Kibbey et al. teach the claimed: 
18. The method of claim 17, wherein the computing device selects the object prioritization list that minimizes the time of physical transfer of the plurality of candidate objects as a function of object priority ((Kibbey et al., [0007], [0127]) (determining an anchor order with high delivery priority and grouping one or more orders with the anchor order such that each or one or more orders are grouped based on delivery time from the delivery address of that order to the delivery address of the batch order; orders are prioritized based on customers expected delivery time)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the minimizing delivery time considering orders of high priority as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 19 (Original) Allen et al., Boroczky et al., Lowery et al, and Kibbey et al. teach the claimed: 
19. (Original) The method of claim 11, wherein the object prioritization list includes generating a representation of an object prioritization queue and a provider for each object the via a graphical user interface ((Kibbey et al., [0143]) (output data can be outputted to a GUI device associated with a user, depot, dispensary, driver, customer, etc.; output data can include information relating to orders, such as a delivery mode (batch or dynamic), and/or estimate time of arrival for an order. In some embodiments, output data can include information relating to drivers, such as deliveries included with a driver queue/manifest, and/or the next destination and route for the driver)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the graphical user interface for displaying a queue of order information and deliveries as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
RE: Claim 20 (Original) Allen et al., Boroczky et al., Lowry et al., and Kibbey et al. teach the claimed: 
20. (Original) The method of claim 19, wherein generating the representation via the graphical user interface of the object prioritization list includes a physical transfer mode for each object and a physical transfer time ((Kibbey et al., [0143]) (output data can be outputted to a GUI device associated with a user, depot, dispensary, driver, customer, etc.; output data can include information relating to orders, such as a delivery mode (batch or dynamic), and/or estimate time of arrival for an order. In some embodiments, output data can include information relating to drivers, such as deliveries included with a driver queue/manifest, and/or the next destination and route for the driver)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the graphical user interface for displaying a queue of order information and deliveries including drivers, estimated time of arrival, etc. as taught by Kibbey et al. within the method and system cognitive medical system for medical concept sorting based on machine learning of attributes of a medical entity as taught by Allen et al. and the machine learning algorithm to rank items and prioritize their procurement by accounting for the acuity, logistical, and financial considerations as taught by Lowry et al. with the motivation of facilitating displaying prescription drugs, medical devices, etc. to consumers (Kibbey et al., [0002], [0051]).
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 09/29/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 103 rejections of Claims 1-4, 6-14, and 16-20, Applicant argues that the previously cited references, Allen et al., Lowry et al., and Kibbey et al., fail to teach the currently amended limitations of independent claims 1 and 11. 
In response to Applicant’s argument (a) regarding the 103 rejection of Claims 1-4, 6-14, and 16-20, Examiner respectfully disagrees. 
Examiner turns to the present Application Specification for additional information regarding the claim elements of “a plurality of physical transfer modes” and “a plurality of reliability metrics” as currently recited in independent claims 1 and 11. Paragraph [0026] defines a physical transfer mode as a method, process, and/or mode of physical transfer of an object. Paragraph [0027] further defines a reliability metric as a metric that quantifies the qualitative and quantitative parameters associated with the physical site, physical transfer path, and physical transfer mode associated with an object. Examiner respectfully submits that previously cited Kibbey et al. teaches teach of the above limitations as recited in independent claims 1 and 11. 
First, regarding the searching for “a plurality of physical transfer modes,” limitation, Kibbey et al. teaches a system wherein all active orders with details including delivery information (Driver ID, initial ETA, and current ETA) as well as order details (Order ID, delivery address and items/quantities) can be listed on the GUI; and a list of drivers with a summary of driver's status at the top section of the GUI, optionally indicating the number of drivers on shift and the number of drivers under batch and/or dynamic delivery modes. See Kibbey et al. at [0087[. In this way, Kibbey et al. teaches a system for searching for a plurality of physical transfer modes i.e. a method, process, or mode of physical transfer of an object through a list of drivers and the number of drivers under batch and/or dynamic delivery mode. 
Second, regarding the generating “a plurality of reliability metrics” for each mode of the plurality of physical transfer modes, Kibbey et al. teaches the system wherein the dynamic delivery model is automatically applied if the system and methods find a driver in the dynamic deliver model and can provide the specific combination of regulated products in his inventory case. See Id. at [0057]. To clarify the rejection regarding this citation, Examiner turns to paragraphs [0007] and [0008] of Kibbey et al., wherein Kibbey et al. discloses the dynamic delivery model as well as a batch delivery model, wherein a content of the inventory is determined based on a predicted demand and the upper regulated inventory case value threshold, and wherein one or more or more received orders are assigned based on routing efficiency comprising distance and estimated delivery time i.e. reliability metrics as metrics that quantify the physical site, physical transfer path, and physical transfer mode associated with an object. In this way, the dynamic delivery mode and batch delivery mode are each utilized in accordance with reliability metrics disclosed in paragraphs [0007] and [0008] of Kibbey et al., within the broadest reasonable interpretation of “a plurality of reliability metrics” as recited in the claims and as supported in the present Application Specification. 
Accordingly, claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent App. Pub. No. 2019/0392935 A1 teaches optimized delivery logistics for pharmaceutical and medication dispensing (Abstract); and
U.S. Patent Application Pub. No. 2014/0324457 A1 teaches an EHR cloud including medical and biological records for different patients that received treatment from the health care professional wherein a user or patient can input and keep a record of patients’ medical information including demographics, medical history, medications, allergies i.e. dietary information, on the EHR cloud ([0025]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626         

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626